DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claims 1-16 and 21-24 are pending.  Claims 1 and 11 are independent.  Claims 17-20 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Baldridge et al. (US 7,659,237 B2) in view of Zou et al. (CN102115697A) Google Patents translation is attached and referenced below.
Baldridge et al. (US 7,659,237 B2) exemplify in the second table of col.7, a liquid laundry detergent comprising 64.92% water by weight (see col.7,ln.26 encompassing the amount of water in claims 4, 5, and 13-14), 20% fermentation of saccharomyces (see col.7,ln.27) and 1.5% anionic surfactant and 7.5% nonionic surfactants( encompassing the claimed amount of nonionic surfactant of claims 9 and 11).
Regarding the % of saccharomyces of claims 2-3 and 11-12, Baldridge et al. guide one of ordinary skill to optimize the % of saccharomyces in the detergent by teaching that the fermentation broth contains between 4 and 8% dry yeast solids. See col.3,ln.52.  Also see the 2nd table in col.7, sample A has 0% saccharomyces fermentation and sample B has 20%.  It is the Examiner’s position that the ranges suggested and exemplified by the prior art overlaping with the broadly claimed ranges of claims 2-3 and 11-12 guides one of ordinary skill to optimize the % of saccharomyces in the detergent in general.
Regarding the ionic surfactant of claims 8 and 11, Baldridge et al. guide one of ordinary skill to optimize the % of anionic surfactant of from about 5% by weight to about 25% by weight (see the anionic surfactants having tradenames Neodol 25-7 and Texapon N-70 in the table in col.8.  Also see col.5,ln.45-55 and the attached state of the 
The laundry additives of claims 10 and 11 are taught by Baldridge et al in col.5-6 teaching that the liquid laundry detergent further comprises enzymes, neutralizers, etc. (see claim 11; col.6, ln25-40).
Regarding claims 6-7 and 15-16 Baldridge et al.  teach dosing in col.6,ln.66 and guide one of ordinary skill to dry laundry detergents in col.1,ln.40 which one of ordinary skill can envisage by the term “dry” laundry detergent would encompass about 0% water and or solvent composition in general.  See also col.2,ln.37. 
Baldridge et al. do not teach a method for laundering garments or fabrics comprising the claimed steps of placing the garments or fabrics in a laundering apparatus, adding the saccharomyces ferment laundry detergent composition to the laundering apparatus, such.that the wash,water and laundry detergent composition form a wash composition with the garments or fabrics being Immersed in the wash composition; and laundering the garments or fabrics In the wash composition within the laundering apparatus as is required by independent claims 1, 11 and the laundry placing/drying steps of dependent claims 21-24.    
Zou et al. (CN102115697A) Google Patents translation teaches the commonly known method of laundry with placing clothes in to a washing machine, see description 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed method for laundering garments as is required by claims 1, 11, 21-24 because Baldridge teach the claimed saccharomyces ferment detergent comprising the claimed components within the claimed ranges in general and Zou et al. guide one of ordinary skill that saccharomyces ferment detergent (in either the washing powder or washing liquid detergent) effectively removes any peculiar smells as it comes into contact with the clothing garments and the laundry washing tub.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/           Examiner, Art Unit 1764